Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 14, 2018

The Court of Appeals hereby passes the following order:

A19D0141. TRACY EDWARD JOHNSON v. THE STATE.

      Tracy Edward Johnson, who pleaded guilty to multiple charges of violating a
family violence protective order, filed pro se motions to vacate a void sentence and
for out-of-time appeal. The trial court denied the motions on September 5, 2018. On
October 15, 2018, Johnson submitted to this Court a filing which has been docketed
as an application for discretionary appeal. In the filing, Johnson appears to seek
appellate review of the September 5 order. We, however, lack jurisdiction to review
that order.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Here, Johnson filed his application 40 days
after the trial court’s order was entered. His application is thus untimely, and it is
hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/14/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.